Title: From George Washington to Ann Fairfax Washington, September–November 1749
From: Washington, George
To: Washington, Ann Fairfax



[September–November 1749]

Editorial Note The principal Washington documents extant for the years before 1752 are, in addition to the school exercises, a group of early surveys, a 1748 diary of a surveying expedition undertaken for Lord Fairfax in Virginia’s Northern Neck, and the journal kept by GW of his trip with his half brother Lawrence to Barbados in 1751–52.

 GW kept his diary entries for the Fairfax surveying trip, which he titled “A Journal of my Journey over the Mountains began Fryday the 11th of March 1747/8,” in a small notebook measuring 6 × 3¼ inches. Together with the daily entries for the journey, GW kept detailed surveying entries which are now relatively meaningless because of changes in the terrain. Also included in the notebook but obviously dating from a later period are copies of correspondence and random notes and memoranda: A “List of the Peoples Names that I have Warrants for,” several fragmentary poems, and eight undated letters. The recipients of four of these letters are indicated only by first names, two letters are unaddressed, and the two remaining are to Ann Fairfax Washington and Lord Fairfax. In addition to putting the small volume to use as a letter book, GW also made a few random fragmentary notes dealing with surveying and his reading. The items in the notebook printed in this volume are: GW to Ann Fairfax Washington, Sept.–Nov. 1749; to Thomas, Lord Fairfax, Oct.–Nov. 1749; to Robin, 1749–50; to ——, 1749–50; to John, 1749–50; to Sally, 1749–50; and to Richard, 1749–50. The four memoranda and two poems appear under the date 1749–50.
 

[September–November 1749]

I heartily Congratulate you on the happy News of my Brothers safe arrival in health in England and am joy’d to hear that his stay is likely to be so short I hope you’l make Use of your Natural Resolution and contendness as they are the only Remedys to spend the time with ease & pleasure to yourself. I am deprived of the pleasure of waiting on you (as I expected) by Aguee and Feaver which I have had to Extremety since I left which has occasioned my Return D[own].
